DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        SHAMEKIA S. OCHOA,
                            Appellant,

                                     v.

                          EDWARD G. BONDI,
                              Appellee.

                               No. 4D21-1642

                          [December 16, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE
19-25817 (14).

    Morgan L. Weinstein of Twig, Trade, & Tribunal, PLLC, Fort Lauderdale,
for appellant.

    David A. Strauss of The Strauss Law Firm, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.